IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                          : No. 302
                                :
APPOINTMENT TO THE DISCIPLINARY : DISCIPLINARY BOARD APPOINTMENT
BOARD OF PENNSYLVANIA           : DOCKET




                                       ORDER


PER CURIAM
         AND NOW, this 25th day of September, 2018, Christopher M. Miller, Esquire,

Allegheny County, is hereby appointed as a member of the Disciplinary Board of

Pennsylvania for a term expiring September 1, 2021.